Citation Nr: 1146648	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-13 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia with dizziness, fainting spells, forgetfulness, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request to reopen a claim for service connection for schizophrenia, paranoid type, competent with dizziness, fainting spells, forgetfulness, and headaches.

In August 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In a January 2010 decision, the Board reopened the Veteran's claim for service connection for a psychiatric disorder and remanded the case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran is claiming service connection for a psychiatric disorder, claimed as schizophrenia with dizziness, fainting spells, headaches, and forgetfulness due to exposure to chemicals during military service.  A private treatment provider has recently suggested the Veteran actually suffers from dementia due to exposure to toxic substances (paint and solvent fumes while in the Navy) and that schizophrenia is a misdiagnosis.  The Veteran's DD Form 214 listed his primary specialty as an electrical/mechanical equipment repairman.

In a May 1972 report of medical history, the Veteran indicated that he had a history of periods of unconsciousness.  He listed his usual occupation as labor.  He also disclosed that he had previously been rejected for military service for reasons described as "low mental test."  A physician's summary explained that there was no loss of consciousness, but the Veteran was in "shock" secondary to a pre-service injury in 1967.  Psychiatric functioning was reported as normal on clinical evaluation.

In an undated service treatment note (apparently from November 1974 because it was between two other notes from November 1974), the Veteran had a "myriad of complaints ranging from being late for work on [approximately] [four] occasions due to oversleeping to infrequent abd[ominal] cramps to foot rash, but his overriding complaint seems to be 'bad nerves.'"  The examiner tended to agree upon talking with him and prescribed Librium.  In another November 1974 treatment note, the Veteran reported symptoms that "apparently run the gammit [sic] from a syncopal episode last night, to severe cephalgia, to "stuffy nose," to nervousness.  The impression was deferred.  In a separation medical examination report dated in April 1975, psychiatric functioning was reported as normal on clinical evaluation.

An Oklahoma City VA Day Hospital Summary indicated that the Veteran presented for treatment in August 1976 accompanied by his mother for problems that included communication, depression at times, a possible burglary charge, and his mother questioning his level of functioning.  He indicated that he just served his time in the service and was not willing to excel in anything and had had numerous jobs since discharge from service.  On admission, he was fully oriented, denied hallucinations or delusions, and his intellectual level appeared to be below average.  While in the program, he expressed a great deal of concern about his intellectual ability.  He reported that he sniffed gasoline at the age of 16 and had two head traumas and wondered whether this could be a problem.  He was given psychometric testing to assess the possibility of organic brain syndrome and his current level of intellectual functioning.  Testing results placed him in the 17th percentile in the dull normal range of functioning.  The report indicated that there was insufficient evidence to confirm any diagnosis of organic brain pathology.  The diagnosis at discharge in October 1976 was depressive neurosis and inadequate personality disorder.

In November 1976 the Veteran was admitted to the Oklahoma City VA Hospital under court commitment initiated by his mother and remained there until his discharge in February 1977.  The report indicated that he had been held back in school two years and dropped out his senior year, was placed in a youth center once as a lesson, had no significant psychiatric history from his Naval service, and had difficulty complying with hospital rules, being circumstantially involved in marijuana usage and overtly involved in alcohol usage on the ward.  The discharge diagnosis was passive aggressive personality disorder and latent schizophrenia.

In a VA psychological consultation report for vocational rehabilitation dated in June 1993, the Veteran indicated that he left school in the 11th grade after repeating several grades.  He reported his primary occupation between 1968 and 1985 was as an oil field worker, though he also did some painting.

The Veteran presented for an initial mental health clinic assessment at the Bay Pines VA medical center in May 2003 after an angry outburst at his VA job.  He reported having problems with reading and expressing himself in high school before dropping out of school.  He stated that he noticed paranoid behavior beginning right after service.  In a mental health follow up note dated in September 2003, he described paranoia, hearing voices when nervous, and "smelling dirty smells of people's body" when he was alone.

In an initial private psychiatric evaluation report from Dr. Warren dated in September 2004, the Veteran related that he was on administrative leave from his VA job of 14 years for cursing at others.  He stated that he became ill in the Navy and was painting planes.  On mental status examination, he denied auditory hallucinations, but at times during the interview he looked off to the side as if listening to them.  The diagnosis was schizophrenia.  In additional progress notes from Dr. Warren the Veteran expressed his belief on numerous occasions that he had some type of mental deficit due to solvents used in the paints during military service.

In an August 2009 letter addressed to the Veteran's representative, a private psychiatrist, Dr. Arthur stated that he had treated the Veteran for two years and had reviewed specific documents that were provided to him, including in service medical records dated in 1974, Oklahoma City VA treatment records dated from November 1976 to February 1977, Bay Pines VA treatment records, a VA examination from May 7, 1993, and neuropsychological testing Dr. Tindell from 2008.  Dr. Arthur noted that the Veteran evidently failed two classes and dropped out of high school; he worked on and off as a laborer in the oil fields; and was assigned to painting details in closed spaces during military service, causing nausea, headaches, difficulty concentrating, blacking out, and having visual hallucinations that increased over the last year in service.  The Veteran denied any disciplinary problems during service.  Dr. Arthur related that the Veteran could not attend to tasks or think clearly enough to relate these problems to authorities.  

Dr. Arthur indicated that recent neuropsychological testing in 2009 in his office clearly indicated severe deficiencies across all intellectual areas, which he opined was the sine qua non of brain damage. He diagnosed dementia due to exposure to toxic substances (paint and solvent fumes while in the Navy) and dysthymic disorder.  He commented that the medical evidence was quite clear and consistent since the Veteran's hospitalization in 1976 right up to the recent neuro-psychological testing that for over 20 years the Veteran had been suffering from dementia and a decrease in intellectual functioning.  He opined that the Veteran's chemical exposure over 18 to 24 months in the Navy either caused his dementia or permanently aggravated any mental deficiencies that were there previously.

In a VA examination report dated in July 2010, the examining clinical psychologist indicated that he reviewed the entire claims file and administered psychometric testing and questionnaires.  The Veteran described his current symptoms to include dizziness, headaches, blurry vision, bad thought processes, feeling uneasy around others, and difficulty expressing himself.  He stated that he had visual hallucinations during military service and denied them at any other time.  He denied ever having auditory hallucinations.  The examiner noted that VA records clearly showed a history of the Veteran reporting both auditory and visual hallucinations.  The Veteran reported doing "outstanding" on testing administered by the Navy, but missing the mark to be an underwater welder by one point and feeling heartbroken.  He stated that he was vetted for a top-secret clearance, obtained the clearance, and then worked in the position that required the clearance before being reassigned to a new duty station.  The Veteran reported that his Command Master Chief then told him that he was "the most outstanding person [he had] ever known" and he could "pick any position" he wanted in the unit.  The Veteran related that he chose the "paint division" because the unit "needed to be sorted out and brought up to snuff."  The examiner observed that the Veteran's service records did not support such claims and instead showed that he was an "Elec./Mech. Equipment Repairman" and received two Captain's Mast disciplinary infractions.  The Veteran then claimed that he was required to use Xylene to clean airplanes, which caused dizziness, his brain to make noises, "water nose," numbness, and visual hallucinations.  The examiner pointed out that data from the Occupational Safety and Health Administration (OSHA) regarding chronic exposure of Xylene do not list dementia or any other psychiatric symptom as a sign or symptom of chronic exposure.  The Veteran denied use or legal or problematic consequences from alcohol or other substances, which the examiner noted was not supported by the record. 

The examiner concluded that there was no evidence during the current evaluation to suggest memory impairment and detailed the basis for his conclusion.  The examiner indicated that he administered Structured Interview of Reported Symptoms, Structured Inventory of Malingered Symptomatology, Neurological Impairment, Amnestic Disorders, and Affective Disorders tests.  The examiner diagnosed schizophrenia, undifferentiated type; alcohol dependence, in full-sustained remission (per Veteran); cannabis abuse versus dependence, in full-sustained remission (per Veteran); and possible malingering.  The examiner remarked that the diagnosis of possible malingering is made with a reasonable degree of professional certainty and reflects the Veteran's pattern of intentional production of false or grossly exaggerated symptoms as motivated by external incentives (i.e., VA compensation).  He added that the diagnosis is supported by SIRS and SIMS results that are indicative of a high number of feigned symptoms.  The examiner opined that schizophrenia, alcohol dependence, cannabis abuse versus dependence, and possible malingering were not caused by or a result of military service.  He noted that service treatment records showed one complaint of "bad nerves" without any follow-up or treatment for any mental health symptoms and that the Veteran was not diagnosed with a psychotic disorder during military service or within two years of discharge.  

The VA examiner opined that contrary to the opinion offered by Dr. Arthur, the Veteran does not have dementia due to exposure to toxic substances (paint and solvent fumes while in the Navy).  First, the VA examiner noted that Dr. Arthur's report indicated that he did not have access to the entire claims file; therefore, his opinion was partially based on incomplete and contradictory information.  The VA examiner noted, for example, that although the Veteran claims he was lying about his past drug use to get treatment, the records show a number of treatment records indicating drug and alcohol use.  The VA examiner also indicated that the symptoms reported by the Veteran over the years are consistent with a diagnosis of schizophrenia, but are not consistent with a diagnosis of dementia due to exposure to toxic substances as opined by Dr. Arthur.  The VA examiner reasoned that psychiatric treatment records from 1976 showed no signs of organic brain pathology.  He also noted that there was no indication in Dr. Arthur's report that he considered drug or alcohol use as a cause of any underlying cognitive problems.  In addition, the examiner observed that the Veteran's reported pre-service head injury with loss of consciousness may have caused residual cognitive deficits depending on the severity of the injury.  Finally, the VA examiner noted that the non-VA neuropsychological testing that Dr. Arthur referenced was not in the file, so there was no way to determine if the psychologist conducted any testing to account for response style.

The Board notes that the results of neuropsychological testing by Dr. Arthur in 2009 were not contained in the claims file, nor was a 2008 report by S. Tindell Psy.D., reportedly reviewed by Dr. Arthur.  On remand, such records should be requested.

In addition, as noted by the VA examiner, Dr. Arthur's opinion appears to be based on some facts that are not consistent with the evidence of record.  The Board also notes that the VA examiner stated that there was no evidence the Veteran was diagnosed with a psychotic disorder within two years of discharge; however, a November 1976 hospital summary noted a diagnosis of "latent schizophrenia."  Accordingly, the Board finds that an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete release form(s) for VA to request the reports of neuropsychological testing conducted by Dr. Arthur in 2009 and by Dr. S. Tindell, Psy.D. in 2008.  As Dr. Arthur mentioned reviewing the 2008 report by Dr. Tindell, he may have a copy of that in his records, and any request to Dr. Arthur should request Dr. Tindell's report as well.  After securing the necessary release, the RO/AMC should obtain these records.

2.  After the above has been completed to the extent possible and any records received are associated with the claims file, send the Veteran's claims file to a VA psychiatrist for review.  Following review of the entire claims file, to include the opinions by Dr. Arthur and the 2010 VA examination report, the psychiatrist should respond to the following questions:

a. Do you agree or disagree with Dr. Arthur's conclusion that the Veteran suffers from dementia rather than some other psychiatric disorder such as schizophrenia?  Please explain the medical basis for your conclusion.
b. If you find that the Veteran does suffer from dementia, please provide an opinion as to whether his current dementia is more likely, less likely, or at least as likely as not (50 percent probability) related to the Veteran's military service, to included his alleged exposure to paint and solvents during service (versus his reported post service employment including as a painter and as an oil field worker).  Please explain the medical basis for your conclusion.
c. If you find the Veteran suffers from schizophrenia or other psychiatric diagnosis other than dementia, please provide an opinion as to whether the current psychiatric disorder more likely, less likely, or at least as likely as not (50 percent probability) arose during service or is otherwise related to the Veteran's military service, to included his alleged exposure to paint and solvents during service (versus his reported post service employment including as a painter and as an oil field worker).  In rendering this opinion, please address the significance of the diagnosis of "latent schizophrenia" in November 1976 (approximately 18 months after discharge from service).  Please explain the medical basis for your conclusion.
d. If you find that the Veteran had a psychiatric disorder that undebatably existed prior to service, please indicate whether the underlying condition worsened during service and if so, whether such worsening was undebatably due to the natural progression of the disorder.  Please explain the medical basis for your conclusion.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


